Citation Nr: 1447403	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-44 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

 Veteran represented by:   Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. White, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In February 2012, the Board reopened the Veteran's claim and remanded the matter on the merits for additional development.  The Board issued a denial of the Veteran's claim in February 2012.  In July 2012, this decision was vacated on the basis that additional evidence had been received by VA but was not considered in that decision.  In the July 2012 decision, the Board also remanded for a supplemental statement of the case from the RO with consideration of the additional evidence.


FINDINGS OF FACT

The preponderance of the evidence indicates that the Veteran's back disability is related to active service.


CONCLUSION OF LAW

A current back disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for a back disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Regulations and Analysis

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Here, the record reflects competent and credible evidence of a current disability - namely cervical and lumbar spondylosis.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that a gun rack slid off a truck and pushed him into a brick wall in 1971.  It is corroborated by service treatment records which show he was treated for an acute back strain with lumbar muscle spasm in February 1971. 

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current back disability is related to his in-service injury. 

Private medical evidence includes an August 1997 letter from Dr. R.M. which stated that the Veteran sustained an injury to his lower spine in February 1971.  Dr. R.M. opined that "[i]t is possible for twisting injuries to the lower back to precipitate disc herniation in the future."  Ultimately, he opined that "[t]here is absolutely no way that I would be able to state with a reasonable degree of medical probability that this was the cause of [the Veteran's] present condition although it is certainly a possibility."  The record further contains a July 2011 medical record from Dr. R.M. which indicated the current status of the Veteran's back disorder. 


In a January 2005 addendum to an August 2003 VA examination, a VA examiner opined that, "he does not believe that the acute back strain in 1971 [was] responsible for the pain, which [the Veteran] developed in 08/1977 and the subsequent L5-S1 discectomy."  He reasoned that, "[i]f the initial injury was responsible, [the Veteran] should have had recurrent episodes of pain severe enough to cause him to see a physician on numerous occasions between 1971 and 1977." He reaffirmed his opinion from an August 2003 examination where he found that it "was unlikely that the [V]eteran's present back problems, including multiple surgeries, are related to the lumbar strain which he incurred in 1971."

In an October 2007 letter, Dr. H.F. indicated that he remembered the Veteran complained soon after service that he had injured his back while on active duty in Germany in 1971 and that it was bothering him.  Dr. H.F. indicated that the clinic and the hospital were like a family, and all three doctors lived within 1/2 mile of the Veteran and of the clinic.  Dr. H.F. said that he can remember the Veteran talking about his back outside of the clinic and that he had called in medication for the Veteran's pain over the weekend when the clinic was closed.  He agreed with Dr. R.M.'s statement that a twisting injury to the lower back [can] predispose [one] to future problems such as disc herniation.  He stated that "in [his] 45 years of practice, [he has] seen several cases where an initial injury to the back did not seem like much but it seemed to weaken the back and make it more prone to other back injuries."  Finally, he opined that he "believ[es] [the Veteran's] problems actually began [in service] in 1971 and slowly progressed, leading to many surgeries."  

The Veteran was afforded a VA examination in July 2011 where the examiner opined that the Veteran's current lower back problems were not caused by or a result of any injury during active service.  He reasoned that the Veteran's claimed 1971 in-service injury occurred immediately prior to his separation examination but the Veteran did not complain of any back problems during the separation examination.  He further stated that the Veteran did not seek medical help regarding his back until 6 years after discharge.  

In response to the Veteran's private doctor, Dr. H.F.'s opinion, the July 2011 VA examiner explained that Dr. H.F. also indicated that the Veteran experienced a work related injury in May 1989 which resulted in back surgery in 1990.  This 1989 injury, the VA examiner opined, "mean[t] very clearly that there [was] another more recent episode of injury, not related to the military."  He reiterated that there was no medical research which showed a connection between a strain or a sprain and later disc problems.  The examiner dismissed Dr. H.F.'s indication of chronicity and knowledge of the Veteran's back problems since service; indicating that without documentation of the treatment, it simply did not happen.  

The July 2011 examiner stated in a February 2013 addendum that there were no "peer-reviewed studies which showed that back strain or spasms causes or results in disc disease, disc surgery or other surgery of the back."  He further stated, "there are no peer-reviewed studies showing acute back strain or spasm is the cause of further episodes of back strain or spasm without another event or injury."  

An August 2012 letter from Dr. D.M. indicated that he had known the Veteran for approximately thirty years.  Dr. D.M. stated that the Veteran had a back laminectomy in 1996 from severe ruptured disc disease.  He noted that prior to the laminectomy, the Veteran had "considerable pain even when he was working and [had] completely stopped most of his extracurricular activities."  He further noted that the Veteran reported an injury in the military. 

The Veteran additionally submitted a letter from a private physician, Dr. J.H.  The physician indicated that it appeared that the Veteran had signs and symptoms of lumbar disk herniation, by history, during the time period immediately following his in-service injury.  The physician reiterated the Veteran's claimed symptomatology just after service, radiation and intermittent numbness; which the physician said that it is consistent with lumbar disk herniation.  The physician indicated that it is medically probable that the Veteran had a lumbar disk herniation at the time of his in-service injury.

The Board notes the Veteran's position that his back disability is connected to service.  In particular, the Veteran that his back "hurt all the time" beginning with the in-service injury. 

Additionally, the Board observes that lay statements submitted by the Veteran's wife, father, brother, daughter, sister-in-law and friends indicate that the Veteran has had back pain since service and currently suffers from back pain. 

In this case, the Board finds support for a grant of service connection for the Veteran's back disability.  In so finding, the Board acknowledges the various VA examiners' opinions.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds that the VA opinions were conclusory and poorly substantiated, as they did not take into account the Veteran's statements and the other lay statements which were provided in the claims file.  Additionally, the VA examiner seemed to indicate the Veteran's treating physician since service, Dr. H.F. was not credible in his contentions that he remembered the Veteran complaining of residuals from an in-service injury since 1971.  The Board finds that the lack of records from 1971 does not necessarily mean that the physician is not being truthful.  In fact, the Board finds Dr. H.F.'s opinion and contentions concerning chronicity since service to be the most probative of those found in the record.

In this case the Board finds that continuity of symptomatology has been established as the Veteran presented credible lay statements that the in-service injury occurred; evidence that he had continuity of problems with his back; and his own credible testimony that his back problems began on active duty.   The Board additionally finds that there is no reason to find the information found in various lay statements and opinions provided by the Veteran's treating physician to not be credible.  The Board additionally finds Dr. J.H.'s medical opinion that the Veteran's in-service injury resulted in lumbar disk herniation to be valuable, probative evidence in deciding to grant the Veteran service connection.

Based on the foregoing, all elements required for a grant of service connection have been met here.  The Board notes that in reaching this conclusion, the preponderance of the evidence indicates that the Veteran's current back disability is related to his in-service injury, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is granted. 




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


